Case: 1:20-cv-01201-SO Doc #: 43 Filed: 01/25/21 1 of 2. PageID #: 779




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION



JOSEPH T. ARQUILLO,                           )       Case No.: 1:20 CV 1201
                                              )
        Plaintiff                             )       JUDGE SOLOMON OLIVER, JR.
                                              )
        v.                                    )
                                              )
CUYAHOGA COUNTY/CUYAHOGA                      )
COUNTY BOARD OF                               )
COMMISSIONERS, et al.,                        )
                                              )
        Defendants                            )       STATUS CONFERENCE ORDER



        The court held a telephonic status conference with counsel for the parties in the within case

on January 19, 2021, at 3:00 p.m. At the beginning of the conference, the court noted the pending

Motion to Dismiss (ECF No. 23) and the pending Motions for Judgment on the Pleadings (ECF Nos.

25, 37). During this discussion, counsel for Defendant Cuyahoga County indicated that, though they

may be amenable to mediation, the County would prefer to await a ruling on the pending motions

prior to engaging in a mediation conference. In addition, counsel for Defendant Martin Devring

(“Mr. Devring”) informed the court that Mr. Devring’s criminal trial has been tentatively scheduled

for April 12, 2021, and that Mr. Devring is unable to participate in discovery until the conclusion

of his trial.

        After hearing from the parties, the court determined that it would set a status conference
Case: 1:20-cv-01201-SO Doc #: 43 Filed: 01/25/21 2 of 2. PageID #: 780




approximately ninety days from the date of this Order to revisit the issue of mediation and discuss

any other pertinent issues. out so that the court can rule on the pending motions before revisiting the

issue of mediation. The court will hold another telephonic status conference with counsel for the

parties on April 20, 2021, at 3:30 p.m. Dial-in information shall be issued separately.

       IT IS SO ORDERED.



                                                       /s/ SOLOMON OLIVER, JR.
                                                       UNITED STATES DISTRICT JUDGE


January 25, 2021




                                                 -2-
